AGREEMENT FOR THE PURCHASE
AND SALE OF REAL PROPERTY

This Agreement for the Purchase and Sale of Real Property (the “Agreement”) is
made and entered into as of the 27th day of April, 2010 by and between CNL
RETIREMENT DAS POCATELLO ID, LP, a Delaware limited partnership (“Seller”),
GRUBB & ELLIS EQUITY ADVISORS, LLC, a Delaware limited liability company, or its
permitted assign (“Purchaser”). In consideration of Ten and No/100 Dollars
($10.00), the mutual covenants and promises set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the parties to this Agreement, the parties agree to the
following terms and conditions:

1. PURCHASE AND SALE. Subject to the terms of this Agreement, Seller agrees to
sell to Purchaser and Purchaser agrees to purchase from Seller the following
property (the “Property”):

1.1 Land. The ground leasehold interest of Seller in and to that certain land
more particularly described on Exhibit “1.1”, attached hereto and incorporated
herein by reference, together with other easements, appurtenances, and
hereditaments thereto (collectively, the “Land”), created pursuant to that
certain Ground Lease, dated as of November 1, 2006, between Slate Mountain, LLC
(the “Original Ground Lessor”), and Seller, as amended by a First Amendment to
Ground Lease, dated as of May 29, 2008, between the Original Ground Lessor and
Seller, and a Second Amendment to Ground Lease and Memorandum of Second
Amendment to Ground Lease, dated August 25, 2009, between Pocatello Hospital,
LLC (the “Ground Lessor”), as successor to Pocatello Health Services, LLC as
successor to the Original Ground Lessor, and Seller (such ground lease, as so
amended, being referred to herein as the “Ground Lease”) ;

1.2 Improvements. All buildings, structures, fixtures and other improvements
located at 777 Hospital Way, Pocatello, Idaho, and containing approximately
Seventy-Six Thousand Four Hundred Fifteen (76,415) rentable square feet situated
on the Land (collectively, the “Improvements”). The Land and the Improvements
are collectively referred to herein as the “Real Property”;

1.3 Personalty. All that certain equipment, machinery, fixtures, furnishings and
other items of personal property owned by Seller, located on or used in
connection with the Real Property, as more particularly described on Exhibit
“1.3” attached hereto and incorporated herein by reference (collectively the
“Personalty”);

1.4 Leases. All of Seller’s right, title and interest under, in and to those
certain leases, including any amendments and modifications thereto, described on
Exhibit “1.4” attached hereto and incorporated herein by reference, and new
leases entered into after the Effective Date in accordance with the terms of
this Agreement (each a “Lease”, and collectively, the “Leases”);

1.5 Contracts. All of Seller’s right, title and interest under, in and to those
certain service contracts, construction contracts, tenant improvement contracts
and agreements, including any amendments and modifications thereto, listed on
Exhibit “1.5” attached hereto and incorporated herein by reference, and all such
contracts and agreements entered into after the Effective Date in accordance
with the terms of this Agreement which expressly survive Closing (each a
“Contract”, and collectively, the Contracts”); and

1.6 Intangible Property. All of Seller’s right, title and interest in and to the
following property (collectively, the “Intangible Property”): (a) all tenant
deposits, licenses and permits relating to the ownership, operation and
development of the Property; (b) all rights to utilize and retain the name of
the building making up the Improvements and all trademarks and tradenames used
in connection with the Improvements; (c) all assignable guaranties and
warranties received by Seller from any contractor, manufacturer or other person
in connection with the acquisition, construction or operation of any of the
Property; (d) the right to use the Property’s telephone numbers, post office
boxes, web sites, domain names and internet addresses; (e) all surveys, plans
and specifications, operating manuals, software and any other items used in the
operation of the Property; (f) all brochures and other marketing materials used
for the Property; and (g) all other books and records pertaining to the
Property.

2. EFFECTIVE DATE. The date of this Agreement, for purposes of performance,
shall be the date that this Agreement is fully executed by the parties (the
“Effective Date”). Within three (3) business days after an exchange of faxed or
electronically transmitted signature pages, each party shall deliver to the
Escrow Agent four (4) original counterpart copies of this Agreement each signed
by the transmitting party; provided, however, the failure of any party to
deliver original counterparts of this Agreement shall not affect the validity
and enforceability of this Agreement.

3. PURCHASE PRICE. The purchase price for the Property is Sixteen Million and
No/100 Dollars ($16,000,000.00) (the “Purchase Price”). The Purchase Price is
payable as follows:

3.1 Within three (3) business days after the execution of this Agreement by both
Purchaser and Seller, Purchaser shall deposit with Commonwealth Land Title
Insurance Company, 2400 Maitland Center Parkway, Suite 210, Maitland,
Florida 32751, Attention: Juanita M. Schuster (“Escrow Agent”) the sum of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) (the “Deposit”), said
Deposit to be made by wire transfer to the Escrow Agent. The Deposit shall be
deposited upon receipt by Escrow Agent in an interest bearing escrow account,
under Purchaser’s Tax Identification Number, to be opened by Escrow Agent, and
the Deposit, and all interest earned thereon, will be applied to the Purchase
Price at closing or disbursed, with interest, to the party entitled to the
Deposit as provided in this Agreement.

3.2 The balance of the Purchase Price, subject to the prorations set forth
herein, shall be paid by Purchaser by certified check or other immediately
available funds at Closing.

3.3 In addition to the Purchase Price set forth above and in further
consideration of the mutual covenants and promises set forth in this Agreement,
Purchaser shall pay to Seller the Earn-Out Payment, if earned, as further
described in Section 10.5 hereof.

4. SURVEY. Within three (3) days after the Effective Date, Seller shall provide
to Purchaser a copy of a survey of the Real Property updated November 23, 2009
and prepared by A&E Engineering, Inc. (the “Existing Survey”). Purchaser may, at
its sole cost and expense, cause to be prepared an update of the Existing Survey
(the “Updated Survey”).

5. TITLE COMMITMENT. Within ten (10) days after the Effective Date, Seller, at
Seller’s sole cost and expense, shall cause Commonwealth Land Title Insurance
Company (the “Title Company”) to issue to Purchaser a title insurance commitment
for an ALTA 2006 extended coverage owner’s policy of title insurance (the “Title
Commitment”) covering the Property, which Title Commitment will be accompanied
by copies of all documents referred to in the Title Commitment. The Title
Commitment shall set forth the state of title to the Property together with
copies of all exceptions or conditions to such title, including, but not limited
to, all easements, restrictions, rights-of-way, covenants, reservations and all
other liens and encumbrances affecting the Property which would appear in an
owner’s policy of title insurance if issued.

6. REVIEW OF TITLE COMMITMENT. Purchaser shall have until the later of
(i) fifteen (15) days after receipt of both the Existing Survey and the Title
Commitment, together with copies of all documents referred to in the Title
Commitment; and (ii) fifteen (15) days after the Effective Date, but in no event
later than the date which is five (5) days prior to the end of the Feasibility
Period, to review the Existing Survey and the Title Commitment and to deliver in
writing to Seller such commercially reasonable objections as Purchaser may have
to anything contained or set forth in the Title Commitment or the Existing
Survey. If no written objections are delivered by Purchaser to Seller within
said period, the Title Commitment shall be deemed to be approved by Purchaser;
except that Seller shall be obligated, at its sole cost and expense, to satisfy
at or prior to Closing all monetary encumbrances affecting the Property
evidenced by deeds of trust, tax liens, judgments, mechanics’ liens, or other
liens or charges in a fixed sum which were caused, created or consented to by
Seller (collectively, “Monetary Liens”), and Seller authorizes the use of the
Purchase Price or a portion thereof to pay and discharge the same at Closing.
Notwithstanding the foregoing, Purchaser shall in no event be deemed to have
approved any deeds of trust, tax liens, judgments, mechanics’ liens, or other
liens or charges which were not caused, created or consented to by Seller, and
Purchaser retains the right to object to any of the foregoing. Purchaser shall
have five (5) business days after receipt of an Updated Survey but no later than
five (5) days prior to the end of the Feasibility Period to review the Updated
Survey and to deliver in writing to Seller such commercially reasonable
objections as Purchaser may have to anything contained or set forth on the
Updated Survey and not disclosed in the Existing Survey. If no written
objections are delivered by Purchaser to Seller within said period, the matters
shown on the Updated Survey shall be deemed to be approved by Purchaser. The
following shall constitute “Permitted Exceptions” and may appear as exceptions
in the owner’s policy of title insurance and in the Quitclaim Deed delivered by
Seller at Closing: (i) except for any Monetary Liens, any items appearing on the
Title Commitment, Existing Survey, and Updated Survey (if any) to which
Purchaser does not object in its written notices to Seller within the foregoing
periods; (ii) current, non-delinquent real estate taxes and assessments, both
general and special, which are a lien, but not yet due and payable; and
(iii) rights of tenants in possession under Leases. Any items appearing of
record after the date of the Title Commitment shall, except for Monetary Liens
and new or updated items in (ii) or (iii) above in the preceding sentence (but
only to the extent that such new Leases have been approved by Purchaser pursuant
to Section 10.3 below), constitute objectionable title matters, unless expressly
consented to in writing by Purchaser. Seller shall, at Seller’s sole cost and
expense, prior to the Closing Date, satisfy any objections with respect to which
Purchaser delivered written notice in accordance with the foregoing, and provide
to Purchaser such endorsements to the Title Commitment as are necessary to
delete any and all commercially reasonable matters objected to by Purchaser. If
Seller fails to cure such objections, Purchaser may elect as its sole remedy to:
(a) terminate this Agreement with the Deposit plus interest being returned to
Purchaser; or (b) accept such title as Seller can deliver, with no reduction in
the Purchase Price other than with respect to Monetary Liens.

7. SELLER’S REPRESENTATIONS AND WARRANTIES. Seller warrants and represents to
Purchaser the following:

7.1 Seller has good, marketable and indefeasible leasehold interest in the
Property, free and clear of all liens, encumbrances, conditions, exceptions or
reservations, except those specifically approved (or deemed approved) by
Purchaser pursuant to this Agreement;

7.2 There are no lawsuits or proceedings, including condemnation, environmental,
zoning or land use proceedings, pending or, to Seller’s actual knowledge,
threatened against or involving Seller or the Property; and Seller has not
received any notices of any violations of any environmental, zoning, building
code, land use or other law or regulation with respect to the Property.

7.3 That there is available legal ingress and egress to the Property from a
publicly dedicated right-of-way or from an easement or similar right benefitting
the Property;

7.4 That Seller is validly existing and in good standing under the laws of
Delaware, and all documents, including this Agreement, executed or to be
executed by Seller which are to be delivered to Purchaser prior to or at Closing
have been or will be duly authorized, executed, and delivered by Seller, and are
or will be legal, valid, and binding obligations of Seller sufficient to convey
title (if they purport to do so), and do not or will not violate any provisions
of any agreement to which the Seller is a party or to which it is subject; and
that Seller has full right, power and authority, without the necessity, consent
or approval of any other person or entity, to enter into this Agreement and to
transfer the Property to Purchaser pursuant to the terms of this Agreement;

7.5 That, on the Closing Date, there will be no outstanding contracts made or
authorized by Seller for the Property for work or services with respect to the
Property, including professionals such as architects, surveyors, engineers and
planners, which have not been fully paid for; and Seller shall cause to be
discharged all mechanics or materialmen’s liens arising from any labor or
materials furnished to the Property prior to the Closing Date (other than
resulting from any investigation or work undertaken by or on behalf of
Purchaser);

7.6 That, to Seller’s actual knowledge, there are no existing or pending special
assessments, fees, or other obligations affecting the Property or any
appurtenant property, including without limitation, impact fees, solid waste
fees, reservation fees, aid-in-construction fees, utility connection fees, sewer
or water assessments, fees for roadway and traffic improvements, or other
developmental obligations which may be assessed by any governmental or
quasi-governmental authority, water or sewer authority, solid waste authority,
drainage district, street lighting district, or any other special taxing
district, nor does Seller have any actual knowledge of any pending or proposed
assessment for public improvements which might result in such being
contemplated. Seller shall be liable for any assessments affecting the Property
that are certified, confirmed, or ratified prior to the Closing Date and that
are not eligible to be passed through to the Property tenants pursuant to the
terms of such tenants’ leases;

7.7 That except as otherwise set forth in this Agreement, Seller has entered
into no other contracts for the sale or lease of, nor given any option to
purchase or lease, all or any portion of the Property (or, if such option to
purchase or lease has been granted, Seller has satisfied the conditions with
respect thereto so that Closing may occur); nor, except as set forth in
Section 10.4, has Seller entered into any contracts, leases or use agreements
with respect to any portion of the Property which will survive the Closing and
shall not do any of the foregoing prior to Closing without the express written
consent of Purchaser in every instance.

7.8 That Seller is not a “foreign person”, as defined in the Foreign Investment
Real Property Tax Act (“FIRPTA”). At Closing, Seller shall execute and deliver
to Purchaser a “Non-Foreign Certificate”, in customary form, which shall state,
among other items, the taxpayer identification numbers of Seller and that Seller
is not a “foreign person”, as defined by FIRPTA. Seller acknowledges that, in
the event Seller fails to deliver the Non-Foreign Certificate, Purchaser shall
be authorized to withhold from the closing proceeds an amount equal to ten
percent (10%) of the gross amount of the Purchase Price and to remit the same to
the Internal Revenue Service, as required by FIRPTA;

7.9 That, to Seller’s actual knowledge, the Property has not during Seller’s
period of ownership, and is not presently being used, and shall not be used
prior to Closing, for the handling, storage, transportation, or disposal of
hazardous or toxic materials or waste, as the same are defined by applicable
local, state or federal environmental laws and regulations; provided that this
representation and warranty shall not apply to the handling upon the Property in
the past of medical wastes. Furthermore, to Seller’s actual knowledge, any such
medical wastes under Seller’s possession or control have been properly handled
and disposed of in accordance with all applicable laws, rules and regulations;
and

7.10 Seller represents that attached hereto as Exhibit “1.4” is a list of all
leases affecting the Property, including all amendments and modifications to any
leases affecting the Property; and Seller has delivered true, correct and
complete copies of such leases to Purchaser. Each of the Leases is in full force
and effect, and no tenant has defaulted under its Lease. Seller is “landlord” or
“lessor” under the Leases and is entitled to assign to Purchaser, without the
consent of any party, the Leases. To Seller’s actual knowledge, there are no
defaults or no facts which, with the passage of time or the giving of notice,
would result in defaults thereunder. Seller further represents that: (i) no
tenant has asserted any claim of offset or other defense in respect of its or
Seller’s obligations under its respective Lease; (ii) except with respect to
Leasing Costs arising under the Master Lease which have not been triggered as of
the Effective Date (“Master Lease Future Leasing Costs”), there are no pending
or incomplete tenant improvements and no unsatisfied Leasing Costs, with respect
to the Master Lease or any Lease, except as listed on Exhibit 7.10, and all such
Leasing Costs shall be fully completed and paid in full prior to Closing, or, if
not completed or paid in full as of Closing, the then balance of such
outstanding Leasing Costs shall be paid or credited to Purchaser at Closing;
(iii) to Seller’s actual knowledge, no tenant has (A) filed for bankruptcy or
taken any similar debtor-protection measure, (B) discontinued operations at the
Property, or (C) given notice of its intention to do any of the foregoing (items
(i) through (iii) above are hereinafter referred to as the “Tenant Estoppel
Matters”). In addition, Seller represents that no rents have been prepaid more
than one (1) month in advance thereunder. Seller will not modify, terminate or
accept any prepayments under the Leases unless Purchaser consents thereto in
advance in writing in each instance. Additionally, Seller will not enter into
any new Leases prior to Closing without the prior written consent of Purchaser
in each instance, as provided for in Section 10.3.

7.11 Seller has delivered to Purchaser a complete copy of the Ground Lease and
all amendments thereto. Seller is “tenant” or “lessee” under the Ground Lease
and is entitled to assign to Purchaser the Ground Lease. Seller has not asserted
any claim of offset or other defense in respect of its obligations under the
Ground Lease. To Seller’s actual knowledge, (A) Ground Lessor is not in default
under the Ground Lease and (B) there exists no condition or circumstance or
written notice of any condition or circumstance which, with the giving of notice
or passage of time, would constitute a default under the Ground Lease by Ground
Lessor. Seller further represents that to Seller’s actual knowledge: (i) the
Ground Lease is in full force and effect; (ii) Seller is not in default under
the Ground Lease and there exists no condition or circumstance or written notice
of any condition or circumstance which, with the giving of notice or passage of
time, would constitute a default under the Ground Lease by Seller; (iii) Ground
Lessor has not asserted any claim of offset or other defense in respect of its
obligations under the Ground Lease; and (iv) neither the fee simple interest in
the Land nor Ground Lessor’s interest in the Ground Lease is subject to any deed
of trust, mortgage or collateral assignment (items (i) through (iv) above are
hereinafter referred to as the “Ground Lease Estoppel Matters”).

7.12 Seller has delivered or made available to Purchaser a complete copy of the
Master Lease Agreement between Seller and Pocatello Hospital, LLC (“Master
Lessee”), dated November 1, 2006, including all amendments thereto (the “Master
Lease”). The Master Lease is in full force and effect. Seller is “landlord” or
“lessor” under the Master Lease and is entitled to assign to Purchaser the
Master Lease. To Seller’s actual knowledge, (i) Master Lessee is not in default
under the Master Lease and (ii) there exists no condition or circumstance or
written notice of any condition or circumstance which, with the passage of time,
would constitute a default by Master Lessee under the Master Lease. Seller has
not asserted any claim of offset or other defense in respect of its obligations
under the Master Lease. Seller further represents that to Seller’s actual
knowledge: (i) Seller is not in default under the Master Lease and there exists
no condition or circumstance or written notice of any condition or circumstance
which, with the passage of time, would constitute a default by Seller under the
Master Lease; and (ii) Master Lessee has not asserted any claim of offset or
other defense in respect of its obligations under the Master Lease (items
(i) and (ii) above are hereinafter referred to as the “Master Lease Estoppel
Matters”).

7.13 Seller has delivered or made available to Purchaser true and complete
copies of all contracts to which Seller is a party and which affect the
Property. Seller has not, within the last year, received any written notice of
any default under any Property service contract or other such contract or
agreement that has not been cured or waived.

7.14 Seller has not received any written notice from, and, to Seller’s actual
knowledge, is otherwise aware of no grounds for, any association, declarant or
easement holder requiring the correction of any condition with respect to the
Property, or any part thereof, by reason of a violation of any other
restrictions or covenants recorded against the Property.

7.15 Seller has not received any written notice from, and, to Seller’s actual
knowledge, is otherwise aware of no grounds for, any governmental agency
requiring the correction of any condition with respect to the Property, or any
part thereof, by reason of a violation of any applicable federal, state, county
or municipal law, code, rule or regulation (including those respecting the
Americans With Disabilities Act), which has not been cured or waived.

7.16 Seller has no actual knowledge or information of any facts, circumstances,
or conditions that are inconsistent with the representations and warranties
contained herein. Seller shall promptly inform Purchaser in writing if there
occurs any (i) material adverse change in the condition, financial or otherwise,
of the Property, or the operation thereof, at any time prior to Closing or
(ii) if any information, document, agreement or other material delivered to
Purchaser is amended, superseded, modified or supplemented. As used herein, “to
Seller’s knowledge” shall be deemed to mean the actual knowledge of Claire
Poirier, property manager. Seller represents and warrants to Purchaser that
Claire Poirier is the person most familiar with the Property and most
knowledgable with respect to the matters contained in the representations and
warranties set forth herein.

Purchaser represents that it is a limited liability company validly existing and
in good standing under the laws of the State of Delaware, and all documents,
including this Agreement, executed or to be executed by Purchaser, which are to
be delivered to Seller prior to or at Closing, have been or will be duly
authorized, executed and delivered by Purchaser and are or will be legal, valid
and binding obligations of Purchaser, and will not violate any provisions of any
agreement to which Purchaser is a party or to which it is subject; and that
Purchaser has full right, power and authority, without the necessity, consent or
approval of any other person or entity, to enter into this Agreement and perform
its obligations hereunder.

It is a condition precedent of Purchaser’s and Seller’s obligations to close
hereunder that all of the representations and warranties of the other party
contained in this Agreement shall continue to be true in all material respects
as of the Closing Date and said representations and warranties shall be deemed
to be restated and affirmed as of the Closing Date, as if first made on the
Closing Date, without the necessity of the execution of any document with regard
thereto. All of the representations and warranties contained in this Agreement
and each party’s liability therefor shall survive the Closing for a period of
twelve (12) months. Notwithstanding the foregoing, Purchaser agrees that
Seller’s representations and warranties with respect to the Tenant Estoppel
Matters, Ground Lease Estoppel Matters, and Master Lease Estoppel Matters shall
not survive Closing. In the event that any representations or warranties should
prove to be untrue prior to Closing, the party to whom the representations and
warranties were given shall notify the party who gave the representations and
warranties of any such misrepresentations or breach of warranty and such party
shall have five (5) business days thereafter to cure such misrepresentation or
breach of warranty. In the event any such misrepresentation or breach of
warranty is not cured prior to the Closing Date, the aggrieved party may
terminate this Agreement by giving written notice thereof to the other party and
receive the Deposit plus interest or may pursue an action for damages if such
misrepresentation or breach of warranty is discovered following the Closing.

8. PURCHASER’S INVESTIGATION. Seller and Purchaser agree that Purchaser will
proceed with an evaluation of the Property and an evaluation of the economic
feasibility of proceeding with Purchaser’s acquisition of the Property. From and
after the Effective Date and at all times during the term of this Agreement,
Purchaser and its agents and representatives shall be entitled to enter upon the
Property (including entry into all Improvements) for inspection, soil tests,
examination, land use planning, and such other matters and investigations as
Purchaser deems necessary and appropriate in Purchaser’s sole judgment, all at
Purchaser’s sole cost and expense. Such right of entry shall not unreasonably
interfere with Seller’s business or the business of any tenants on the Property,
and Purchaser will coordinate its activities with a designated representative of
Seller. Upon reasonable prior notice to Seller, Purchaser may contact any
tenants of the Property; provided that Seller shall have the right to be present
during any tenant interviews. Purchaser hereby covenants and agrees to indemnify
and hold Seller harmless from any and all loss, liability, costs, claims,
demands, damages, actions, causes of action, and suits (including without
limitation, litigation costs and reasonable attorneys’ fees whether incurred at
or prior to trial or on appeal) arising out of or in any manner related to the
exercise by Purchaser of Purchaser’s right of entry under this Section 8.
Purchaser’s obligation to indemnify and hold Seller harmless shall survive
Closing or any termination of this Agreement for a period of one (1) year from
Closing or termination.

Notwithstanding any other provision of this Agreement, Purchaser shall have a
period of thirty (30) days from the Effective Date of this Agreement in which to
review and examine the Property (the “Feasibility Period”). Seller shall deliver
the materials described in Exhibit “8” attached hereto to Purchaser no later
than three (3) days from the Effective Date of this Agreement. At any time prior
to the expiration of the Feasibility Period, Purchaser may terminate this
Agreement if, in its sole discretion, Purchaser determines that the Property is
not acceptable to Purchaser. Purchaser may terminate this Agreement by
delivering written notice thereof to Seller within the time period provided,
whereupon the Deposit plus interest shall be refunded in full to Purchaser and
neither party shall have any further obligation or liability to the other under
this Agreement except for those provisions which specifically survive the
termination of this Agreement. If this Agreement is terminated, Purchaser
agrees, upon payment by Seller to Purchaser (at Seller’s sole election) of the
actual cost of such items, to provide Seller with copies of any and all surveys,
environmental audits and soil reports obtained by Purchaser during its due
diligence review of the Property, but specifically excluding Purchaser’s work
product and/or analyses.

9. INTENTIONALLY OMITTED.

10. EXISTING LEASES; EASEMENT AGREEMENTS AND CONTRACTS.

10.1 Leases. Attached hereto as Exhibit “1.4” is a rent roll for the Property
(the “Rent Roll”) which sets forth for each tenant (each a “Tenant”, and
collectively, the “Tenants”) of the Property, the rents payable by such Tenant,
the Lease term, the security deposit as required by the subject Lease, if any,
prepaid rent and any rent arrearages. Within three (3) days following the
Effective Date, to the extent that Seller has not previously done so, Seller
shall deliver to Purchaser true, correct and complete copies of all of the
Leases. Seller shall provide Purchaser monthly, during the term of this
Agreement, with an updated Rent Roll and to the extent of its normal operating
procedures, monthly financial statements for the Property, all by the tenth
(10th) day of the following month.

10.2 Tenant Estoppels and SNDA’s. Seller shall deliver to Purchaser, promptly
upon receipt thereof by Seller but at least fifteen (15) days prior to Closing,
an estoppel certificate for each of the Tenants substantially in the form
attached hereto as Exhibit ”10.2”. No later than three (3) business days prior
to the date on which Seller intends to distribute the estoppel certificates to
the Tenants for their completion, Seller shall deliver the draft estoppel
certificates to Purchaser for Purchaser’s review and approval, which approval
shall not be unreasonably withheld.

10.3 New Leases and Contracts. After the Effective Date of this Agreement, and
except as otherwise specifically set forth in this Agreement, Seller shall not
execute any new Leases or Contracts without the express prior written approval
of Purchaser in each instance. Such consent shall not be unreasonably withheld,
conditioned or delayed during the Feasibility Period, but may be withheld in
Purchaser’s sole discretion after the Feasibility Period and prior to Closing.
Seller shall give Purchaser prompt written notice and provide copies of each
such modification, amendment or new Lease, contract or agreement, and all such
new modifications, amendments, leases, contracts or agreements shall become
“Leases” or “Contracts” subject to this Section 10.3. Seller shall defend and
indemnify Purchaser from and against any and all suits, claims, losses and
expenses arising prior to Closing under any Lease or Contract and incurred by
Purchaser. Purchaser shall be required to assume Seller’s obligations arising on
and after the Closing Date under all Leases subject to the provisions of
Section 16.6, below.

10.4 Contracts. Except as to the Contracts specifically listed on Exhibit “1.5”
and any Contracts entered into after the Effective Date which Purchaser has
agreed to assume at the Closing, Seller, at Seller’s sole cost and expense,
shall terminate all property management agreements, leasing agreements, service
contracts or other contracts or agreements with respect to the Property as of
the Closing and Purchaser shall not be obligated to assume any obligations
thereunder; provided, however, that Purchaser (or its property manager) and
Seller shall enter into agreements for the Property pursuant to which
(a) Purchaser’s property manager, Grubb & Ellis Equity Advisors, Property
Management, Inc. (“GEEA PM”), shall retain Seller (or Seller’s designated
affiliate) as its exclusive managing agent for the Property (the “New
Sub-Management Agreement”); (b) GEEA PM, as agent for Purchaser, shall retain
Seller (or Seller’s designated affiliate) as its facilities manager for the
Property (the “New Facilities Management Agreement”); and (c) GEEA PM, as agent
for Purchaser, shall retain Seller (or Seller’s designated affiliate) as its
exclusive agent for the purpose of leasing space in the Improvements (“New
Leasing Agreement”). Purchaser and Seller (or Seller’s designated affiliate)
shall, during the Feasibility Period, negotiate in good faith and enter into the
New Sub-Management Agreement, New Facilities Management Agreement, and New
Leasing Agreement upon the following material terms and upon such other terms as
are reasonable and customary and which are mutually acceptable to both Purchaser
and Seller:



  (i)   With respect to the New Sub-Management Agreement, Seller’s designated
affiliate shall manage the Property for a term of not less than four (4) years
from the Closing Date for a fee equal to two and one-half percent (2.5%) of all
monthly gross receipts from the operation of the Property;



  (ii)   With respect to the New Facilities Management Agreement, Seller’s
designated affiliate shall serve as facilities manager for the Property for a
term of not less than four (4) years from the Closing Date for a fee equal to
one percent (1.0%) of all monthly gross receipts from the operation of the
Property;



  (iii)   Both the New Sub-Management Agreement and the New Facilities
Management Agreement will permit the pass-through of property manager and
facilities manager payroll costs which have been budgeted and approved by
Purchaser or GEEA PM as agent for Purchaser; and



  (iv)   With respect to the New Leasing Agreement, Seller’s designated
affiliate shall be appointed as the exclusive leasing agent with respect to the
Property for a term of not less than four (4) years from the Closing Date for
leases covering space at the Property executed during the term of the New
Leasing Agreement and for expansions, extensions, lease renewals, lease
terminations, and all other options contained in and pursuant to leases which
have been executed covering space at the Property during and prior to the term
of the New Leasing Agreement at the following commission rates: (A) with respect
to new leases for space at the Property, six percent (6%) of the gross rent
payable by the tenant under the new lease, and (B) with respect to lease
expansions, extensions, renewals and similar transactions, four percent (4%) of
the gross rent payable by tenants pursuant to such lease expansions, extensions,
renewals and similar transactions.

Notwithstanding anything in this Section 10.4 or anything else in this Agreement
to the contrary, neither (x) that certain Exclusive Management Agreement dated
December 18, 2006 between Seller and The DASCO Companies, LLC, nor (y) that
certain Leasing Agreement dated December 18, 2006 by and between Seller and The
DASCO Companies, LLC (collectively, the “Existing DASCO Agreements”) shall be
terminated as set forth above unless and until the New Sub-Management Agreement,
New Facilities Management Agreement, and New Leasing Agreement shall have each
been executed and delivered by the parties thereto to one another and Closing
shall have occurred.

10.5 Earn-Out Payment. For the period commencing on the Closing Date and
terminating twenty-four (24) months thereafter, Purchaser shall pay to Seller an
annual amount equal to the quotient of (a) the annual increase in the Property
NOI (as defined below) above the Base Property NOI (as defined below), divided
by (b) .0825 (such annual amount referred to herein as an “Earn-Out Payment”),
which increase is the result of new leases or subleases or expansions of
existing leases at the Property for which Seller or Seller’s designated
affiliate is entitled to receive a commission under the New Leasing Agreement;
provided that with respect to subleases, the amount of the Earn-Out Payment
shall be calculated only on the difference between the Base Rent under the
Master Lease prior to the sublease, and the Base Rent under the Master Lease
after the sublease becomes effective. Each Earn-Out Payment shall be reduced by
commissions paid by Purchaser pursuant to the New Leasing Agreement as set forth
above and monies spent by Purchaser for tenant improvements to space in the
Property pursuant to new leases, subleases or expansions of existing leases, all
for the year during which an Earn-Out Payment is due. For purposes of this
Section 10.5, “Property NOI” shall be defined as all rents and other revenues
received in the ordinary course from the Property, but excluding any income or
revenues related to the exercise of any early termination or contraction
options, pre-paid rents and revenues and security deposits, except to the extent
applied in satisfaction of tenants’ obligations for rent, and “Base Property
NOI” shall be the Property NOI as mutually determined and agreed upon by Seller
and Purchaser in writing as of the Closing Date. The terms of this Section 10.5
shall survive Closing.

10.6 Ground Lease Estoppel and Amendment. Seller shall deliver to Purchaser,
promptly upon receipt thereof by Seller but at least ten (10) days prior to
Closing, an estoppel certificate from the Ground Lessor under the Ground Lease
and the servient tenements under each of that certain Declaration of Easement
Agreement recorded in the Official Record Book of Bannock County, Idaho as
Instrument No. 20628767, as amended by that certain Amendment to Declaration of
Easement Agreement recorded in the Official Record Book of Bannock County, Idaho
as Instrument No. 20919441 and that certain Declaration of Grants of Reciprocal
Easements recorded in the Official Record Book of Bannock County, Idaho as
Instrument No. 20628769, as amended by that certain Amendment to Declaration of
Grants of Reciprocal Easements recorded in the Official Record Book of Bannock
County, Idaho as Instrument No. 20919442 (such easements, collectively, the
“Easements”), dated no earlier than thirty (30) days prior to Closing, in the
form attached hereto as Exhibit “10.6” pertaining to the Ground Lease, the
Easements and other matters of record as set forth therein (“Ground Lease
Estoppel”). Such Ground Lease Estoppel shall be consistent with the Easements
and the Ground Lease, shall not reveal any defaults, and shall be otherwise
reasonably acceptable to Purchaser. Seller shall also deliver to Purchaser,
promptly upon receipt thereof by Seller but at least ten (10) days prior to
Closing, an amendment to Article 10 of the Ground Lease to (i) delete the
provision stating that the lessee under the Ground Lease is not relieved from
liability in the event of an assignment or transfer of the Ground Lease;
(ii) modify Section 10.3 to accommodate the equity purchase option described in
Section 19 below; and (iii) delete the references to Seller and its affiliates
and principals in the eighth and twelfth sentences of the first paragraph of
Section 10.3 of the Ground Lease, and to include transfer language to be
provided by Purchaser during the Feasibility Period (the “Ground Lease
Amendment”). The form and content of the Ground Lease Amendment shall be subject
to the approval of Purchaser in its sole discretion.

10.7 Master Lease Estoppel. Seller shall deliver to Purchaser, promptly upon
receipt thereof by Seller but at least ten (10) days prior to Closing, an
estoppel certificate from the Master Lessee under the Master Lease, dated no
earlier than thirty (30) days prior to Closing, in the form attached hereto as
Exhibit “10.7” pertaining to the Master Lease (“Master Lease Estoppel”). Such
Master Lease Estoppel shall be consistent with the Master Lease, shall not
reveal any defaults, and shall be otherwise reasonably acceptable to Purchaser.

11. CONDITIONS PRECEDENT.

11.1 The obligation of Purchaser under this Agreement to purchase the Property
is subject to the fulfillment of the following unless waived in writing by
Purchaser:



  (i)   delivery by Seller of an Assignment of Ground Lease and the Quitclaim
Deed, duly executed and acknowledged, conveying Seller’s interest in the Real
Property and Improvements to Purchaser free and clear of any condominium regime,
liens or encumbrances (except for the Permitted Exceptions) and otherwise in a
form and substance reasonably acceptable to Purchaser;



  (ii)   delivery by Seller of a Bill of Sale with general warranty of title,
duly executed and acknowledged, conveying title to the Personalty free and clear
of any liens or encumbrances, in the form attached hereto and incorporated
herein by reference as Exhibit “11.1(ii)” and substance reasonably acceptable to
Purchaser;



  (iii)   delivery by Seller of a duly executed Assignment and Assumption of
Leases Agreement relating to the Exhibit “1.4” Leases and any other Leases
entered into prior to Closing in accordance with this Agreement, in the form
attached hereto and incorporated herein by reference as Exhibit “11.1(iii)” (the
“Assignment and Assumption of Leases Agreement”);



  (iv)   delivery by Seller of a duly executed Assignment and Assumption of
Contracts Agreement relating to the Exhibit “1.5” Contracts which Purchaser has
agreed to assume, in the form attached hereto and incorporated herein by
reference as Exhibit “11.1(iv)” (the “Assignment and Assumption of Contracts
Agreement”);



  (v)   delivery by Seller of a duly executed Assignment and Assumption of
Intangibles Agreement relating to the Intangible Property described in
Section 1.6 of this Agreement, in the form attached hereto and incorporated
herein by reference as Exhibit “11.1(v)” (the “Assignment and Assumption of
Intangibles Agreement”);



  (vi)   delivery by Seller of a duly executed Assignment and Assumption of
Interest, if required pursuant to Section 19 hereof, in the form attached hereto
and incorporated herein by reference as Exhibit “19.5”;



  (vii)   at least ten (10) days prior to the Closing Date, Seller shall have
delivered to Purchaser the Ground Lease Estoppel required by Section 10.6, dated
no earlier than thirty (30) days prior to Closing, in the form attached hereto
as Exhibit “10.6”, together with the fully executed Ground Lease Amendment;



  (viii)   at least ten (10) days prior to the Closing Date, Seller shall have
delivered to Purchaser the Master Lease Estoppel required by Section 10.7, dated
no earlier than thirty (30) days prior to Closing, in the form attached hereto
as Exhibit “10.7”;



  (ix)   in the event that Seller exercises the Equity Purchase Option pursuant
to Section 19 below, Seller shall have delivered to Purchaser a fully executed
counterpart of the LLC Agreement (as defined in Section 19 below);



  (x)   Purchaser shall have approved the status of title to the Property
pursuant to this Agreement, and Title Company shall have committed to issue the
ALTA 2006 extended coverage Owner’s Title Insurance Policy including deletion of
all standard exceptions and an ALTA 13-06 endorsement or its equivalent, and
subject only to the Permitted Exceptions;



  (xi)   the representations and warranties of Seller shall be true and correct
as of the Closing Date;



  (xii)   Purchaser shall have approved the Property based upon its inspection
and investigation pursuant to Section 8 hereof, provided that Purchaser’s right
of termination set forth in Section 8 will be waived unless it is exercised
within the Feasibility Period set forth above;



  (xiii)   at least fifteen (15) days prior to the Closing Date, Seller shall
have delivered to Purchaser the tenant estoppel certificates required by Section
10.2, which estoppels shall be consistent with their respective Leases, shall
not reveal any default by Seller, any right to offset rent by the tenant, or any
claim of the same, and be dated no earlier than thirty (30) days prior to
Closing and shall be otherwise reasonably acceptable to Purchaser;



  (xiv)   delivery by Seller of a settlement statement reasonably satisfactory
to Purchaser setting forth all prorations required herein;



  (xv)   delivery by Seller of its counterpart of the parties’ written
acknowledgement of the calculation of Base Property NOI as required in Section
10.5;

     
(xvi)
(xvii)
(xviii)
  delivery by Seller of the duly executed New Sub-Management Agreement;
delivery by Seller of the duly executed New Facilities Management Agreement;
delivery by Seller of the duly executed New Leasing Agreement;



  (xix)   delivery by Seller and the Title Company of the duly executed Seller
Escrow Agreement (as defined in Section 35 below);



  (xx)   execution and delivery by Seller of such documents and instruments as
are reasonably required by counsel for Purchaser and the Title Company to
consummate the Closing; and



  (xxi)   on the Closing Date, there shall have been no material adverse change
in the condition or use of the Property.



  (xxii)   Seller’s cancellation of the Existing DASCO Agreements.

11.2 The obligation of Seller under this Agreement to sell the Property is
subject to the fulfillment or waiver by Seller of the following:

(i) delivery by Purchaser of the balance of the Purchase Price in accordance
with the terms and provisions of Section 3 of this Agreement;

(ii) delivery by Purchaser of an Assignment of Ground Lease, duly executed and
acknowledged, assuming Purchaser’s interest in the Real Property;



  (iii)   delivery by Purchaser of the duly executed Assignment and Assumption
of Leases         Agreement;



  (v)   delivery by Purchaser of the duly executed New Sub-Management Agreement;



  (vi)   delivery by Purchaser of the duly executed New Facilities Management
Agreement;



  (vi)   delivery by Purchaser of the duly executed New Leasing Agreement;



  (vii)   delivery by Purchaser of a settlement statement reasonably
satisfactory to Seller setting forth all prorations required herein;



  (viii)   in the event that Seller exercises the Equity Purchase Option
pursuant to Section 19 below, Purchaser shall have delivered to Seller a fully
executed counterpart of the LLC Agreement;



  (viii)   delivery by Purchaser of a duly executed Assignment and Assumption of
Interest, if required pursuant to Section 19 hereof, in the form attached hereto
and incorporated herein by reference as Exhibit “19.5”;



  (ix)   delivery by Purchaser of its counterpart of the parties’ written
acknowledgement of the calculation of Base Property NOI as required in
Section 10.5;



  (x)   execution by Purchaser of such documents as are reasonably required by
counsel for Seller or the Title Company to consummate the Closing;



  (xi)   execution by Purchaser and the Title Company of the Seller Escrow
Agreement; and



  (xii)   delivery by Purchaser of an updated good faith estimate of the costs
to be incurred by Purchaser with respect to clause (B) of Section 19.4(a)(i) no
later than seven (7) business days prior to the Closing Date.

The failure of either Purchaser or Seller to fulfill their respective
obligations under this Section 11 shall constitute a default under this
Agreement.

12. TIME, PLACE AND EXPENSES OF CLOSING.

12.1 The Closing hereunder shall take place as set forth in Section 12.5 of this
Agreement within thirty (30) days following the expiration of the Feasibility
Period (the “Closing” or “Closing Date”). Seller shall have the right to extend
the Closing Date by an additional thirty (30) days in order to identify
physician investors for the equity purchase option described in Section 19 below
upon prior written notice to Purchaser given no later than ten (10) business
days prior to the originally scheduled Closing Date. Within three (3) business
days after receipt of the foregoing written notice from Seller, Purchaser shall
increase the Deposit by Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) (the “Closing Extension Deposit”). Such Closing Extension Deposit
shall immediately become part of the Deposit and shall be held in accordance
with Section 3.1 above.

12.2 Rents and other items of income and expenses for the Property will be
prorated at the Closing effective as of the Closing Date as set forth in
Section 16 below.

12.3 Seller shall pay the cost for the documentary stamps or other transfer
taxes on the Quitclaim Deed, the cost of issuing the Title Commitment and
standard Owner’s Title Insurance Policy, all transfer, assumption or waiver fees
associated with the Ground Lease, the Master Lease, and any association,
declarant or easement holder that holds any right in the Property, and the cost
to record curative instruments. Purchaser shall pay the cost of recording the
deed, its inspections, any expenses related to any mortgage or other financing
obtained by Purchaser, and the costs of any endorsements to the Owner’s Title
Insurance Policy, other than those endorsement required to cure any title defect
or objection raised by Purchaser pursuant to Section 6 above. Except as
otherwise specifically provided in this Agreement, all other costs, fees and
expenses in connection with the transaction contemplated by this Agreement,
other than the legal fees of each party’s counsel in negotiating, preparing, and
closing this Agreement which shall be paid by each respective party, shall be
split equally between the parties.

12.4 Both parties agree to execute and deliver at Closing such other documents
and certificates as may be reasonably required by the parties’ counsel, the
Title Company and the counsel of Purchaser’s lender(s) to properly consummate
this transaction.

12.5 Escrow Closing. Closing shall occur through an escrow with Escrow Agent
(the “Escrow”) established, in accordance with this Section 12.5, upon receipt
by Escrow Agent of this Agreement executed by Seller and Purchaser.

12.5.1 Escrow. Upon receipt of the Agreement, Escrow Agent shall acknowledge the
opening of Escrow and its agreement to act as the Escrow Agent hereunder by:
(1) executing the Consent of Escrow Agent attached hereto; and (2) delivering a
copy of the executed Consent to Seller and Purchaser.

12.5.2 Delivery of Documents. On or before the Closing Date, Purchaser shall
deliver and Seller shall cause to be delivered to the Escrow Agent originals,
undated but executed and acknowledged where required, of the closing documents
(the “Closing Documents”) required to be delivered pursuant to this Agreement.
In addition, Purchaser shall deliver, on or before the Closing Date, the balance
of the Purchase Price, in immediately available federal funds, to be held by the
Escrow Agent in an interest-bearing account satisfactory to Seller and
Purchaser. In determining adjustments to the Purchase Price as provided herein,
a preliminary closing statement will be prepared by the Escrow Agent at least
three (3) business days prior to Closing, with the assistance of Seller and
Purchaser, for determining the amount of funds Purchaser is required to be
placed in escrow.

12.5.3 Term of Escrow. The Escrow Agent shall hold the Purchase Price and the
Closing Documents in trust until receipt of Seller’s and Purchaser’s written
instructions to close and deliver the Closing Documents together with a final
closing statement signed by Purchaser and Seller (all as provided in
Section 12.5.4 below).

12.5.4 Recordation and Release of Escrow Documents. Each of Seller and Purchaser
shall provide to the Escrow Agent an authorization to proceed with Closing upon
an executed final Closing Statement between Seller and Purchaser.

Upon receipt of the foregoing authorizations, the Escrow Agent shall promptly do
the following:

(i) insert the Closing Date in the Closing Documents and record the Closing
Documents which require recording in the appropriate recording offices;

(ii) disburse funds to Seller (and any excess funds to Purchaser) in accordance
with the Closing Statement and any accompanying instructions;

(iii) deliver counterpart originals of the Closing Documents (and file-stamped
copies of recorded documents) to Seller and Purchaser; and

(iv) issue the Owner’s Policy of Title Insurance in favor of Purchaser in the
amount of the Purchase Price, subject only to the Permitted Exceptions and as
otherwise required pursuant to this Agreement.

12.5.5 Termination of Escrow. If the Escrow terminates for failure of Closing to
occur within one hundred twenty (120) days after the establishment of the
Escrow, then absent a written agreement between Purchaser and Seller to extend
the Escrow, this Agreement, together with the Escrow, shall terminate, the
Closing Documents shall be returned to Seller (all of which shall be deemed null
and void), the Purchase Price and Deposit shall be promptly returned to
Purchaser, and neither Purchaser nor Seller shall have any further obligations
or liabilities hereunder except for obligations specifically surviving
termination of this Agreement.

12.5.6 Fees and Costs. All fees, costs and expenses incurred by Escrow Agent in
administering the Escrow shall be paid as set forth in this Agreement; provided,
however, Seller and Purchaser shall jointly and severally bear all costs and
expenses of any legal proceedings arising out of the administration of the
Escrow and the prevailing party in any such proceeding shall be entitled to the
recovery of all reasonable attorneys’ fees and court costs from the
non-prevailing party.

12.5.7 Provisions Concerning Escrow Agent. Upon distribution of the Closing
Documents held by the Escrow Agent in accordance with the Escrow, the Escrow
Agent shall be relieved and released from any further liability or obligation
hereunder. In the event of a dispute arising out of the administration of the
Escrow or as to the right of any of the parties in or to the Closing Documents
or the disposition thereof, or in the event the Escrow Agent, in good faith, is
in doubt as to what action it should take hereunder, the Escrow Agent may, at
its option, refuse to take any action hereunder, so long as such disagreement
continues or such doubt exists. The Escrow Agent shall not be or become liable
in any way to any person for its failure or refusal to act, and the Escrow Agent
shall be entitled to continue to refrain from acting until (i) the rights of all
parties have been fully and finally adjudicated by a court of competent
jurisdiction; or (ii) all differences and all doubt shall have been resolved by
agreement among all of the interested parties and the Escrow Agent shall have
been notified thereof by written instrument signed by all such parties.

13. TERMINATION; DEFAULT; REMEDIES.

13.1 Except as otherwise set forth below, in the event this Agreement is
terminated pursuant to the terms hereof, the Deposit plus interest shall be
returned to Purchaser and the parties shall have no further obligations one to
the other.

13.2 In the event of any material default on the part of Seller under this
Agreement which continues for ten (10) days after receipt of written notice from
Purchaser (except that no notice shall be required for default under any
obligation to be performed at Closing), Purchaser shall have the right, as
Purchaser’s sole exclusive remedy, to either (i) terminate this Agreement and
obtain a refund of its Deposit plus interest, together with reimbursement of
Purchaser’s actually incurred out of pocket costs in conjunction with the
Agreement, up to a maximum of Seventy-Five Thousand and No/100 Dollars
($75,000.00); or (ii) bring an action for specific performance to cause Seller
to convey the Property to Purchaser pursuant to the terms and conditions of this
Agreement, and Seller shall have no additional liability for damages on account
thereof.

13.3 In the event of any material default on the part of Purchaser under this
Agreement which continues for ten (10) days after receipt of written notice from
Seller (except that no notice shall be required for default under any obligation
to be performed at Closing), Seller shall be entitled to terminate this
Agreement and receive immediate full cash payment of the Deposit plus interest
as liquidated damages and the parties hereto will have no further rights, duties
or obligations to the other as a result of this Agreement. Retention of the
Deposit shall be Seller’s sole and exclusive remedy hereunder in the event of
such breach by Purchaser, and Seller hereby waives all other remedies, including
specific performance.

14. RISK OF LOSS. Risk of loss to the Property or any part thereof shall remain
with the Seller until the Closing Date.

15. COVENANTS OF SELLER PRIOR TO CLOSING. Seller covenants and agrees with
Purchaser with respect to the Property that, from and after the Effective Date
through the Closing, unless Purchaser’s prior written consent to any unpermitted
action hereunder is first obtained, Seller will (except as specifically provided
to the contrary herein):

15.1 Except as provided in this Agreement, not transfer any part of the Property
or create on the Property any easements or mortgages which will survive the
Closing or permit any changes to the zoning or other land use classification of
the Land;

15.2 Not enter into any new contracts or other agreements (other than new
Leases, which shall be governed by Section 10.3) regarding the Property (other
than contracts in the ordinary and usual course of business and which are
cancelable by the owner of the Property without penalty upon the earlier of the
Closing Date or within thirty (30) days after giving notice thereof);

15.3 Continue to insure, operate, maintain, repair and market and lease the
Property in a manner consistent with Seller’s practices prior to the Effective
Date;

15.4 Comply in all material respects with the terms of the Ground Lease, the
Leases and Contracts and any easement or other agreements affecting the
Property; and

15.5 Immediately provide Purchaser with copies of any notices to or from the
Ground Lessor, a Tenant and any notice from any Tenant or Ground Lessor, any
notices of default to or from any party to any Contract and any notices of
violation or noncompliance with applicable law or condemnation or rezoning
notices from any governmental authority.

16. PRORATIONS. Prorations shall be made as of the Closing Date.

16.1 Real Estate and Personal Property Taxes. Real estate and personal property
taxes, if any, shall be prorated as of 12:01 A.M. of the Closing Date. In the
event that the taxes for the year of the Closing are unknown, the tax proration
will be based upon such taxes for the prior year and such taxes for the year of
the Closing shall be reprorated and adjusted within sixty (60) days of the date
when the tax bill for the year of the Closing is received and the actual amount
of taxes is known. Seller shall be responsible for any retroactive increase,
“recoupment” or similar taxes or assessments payable with respect to any time
period prior to Closing. Any and all refunds, credits, claims or rights to
appeal respecting the amount of any real property taxes or other taxes or
assessments charged in connection with the Property for any period after Closing
shall belong to Purchaser following the Closing.

16.2 Utilities and Insurance. Utility bills or charges, where applicable, shall
be prorated as of 12:01 A.M. of the Closing Date. To the extent reasonably
possible, Seller and Purchaser shall have utility meters read the day preceding
the Closing Date and Seller shall be responsible for paying all utility bills or
charges which accrued against the Property prior to 12:01 A.M. of the Closing
Date, and Purchaser shall be required to pay all utility bills accruing against
the Property on or subsequent to 12:01 A.M. of the Closing Date, with any charge
for which a reading could not be made as of the day preceding the Closing Date
being prorated as of 12:01 A.M. of the Closing Date using an estimate based on
the most recent reading for such utility, subject to readjustment upon receipt
of actual bills. Purchaser shall secure its own insurance on the Property as of
the Closing Date, and Seller shall cancel all existing insurance policies as of
the Closing Date. Purchaser and Seller shall, before and after the Closing,
reasonably cooperate with each other in connection with this Section 16.2.

16.3 Income and Expenses. The parties agree that, except as otherwise
specifically stated elsewhere in this Agreement, all income and expenses
(including, without limitation, owners’ association or similar dues, fees and
assessments) of the Property are intended to be prorated as of 12:01 A.M. of the
Closing Date. Purchaser shall be deemed the owner of the Property, for the
purpose of such calculation, for the entire Closing Date. Income shall include
all revenue of Seller derived from the operation of the Property, including all
rents and pass-throughs collected from Tenants. Expenses shall include all
expenses from the operation of the Property. Income shall appear on the closing
statement as a credit to Purchaser. Expenses actually paid by Seller prior to
the Closing in payment for a period subsequent to the Closing shall appear on
the closing statement as a credit to Seller.

16.4 Rents. Notwithstanding anything to the contrary in Section 16.3 above,
rents under the Leases (collectively, “Rents”), shall be addressed in the manner
set forth in this Section 16.4. Purchaser will receive a credit at Closing for
all rents collected by Seller prior to the Closing Date and allocable to the
period from and after the Closing Date based upon the actual number of days in
the month. No credit shall be given Seller for accrued and unpaid rent or any
other non-current sums due from tenants until these sums are paid, and Seller
shall retain the right to collect any such rent provided Seller does not sue to
evict any tenants or terminate any Leases. Purchaser shall cooperate with Seller
after the Closing Date to collect any rent under the Leases which has accrued as
of the Closing Date; provided, however, Purchaser shall not be obligated to sue
any tenants or exercise any legal remedies under the Leases or to incur any
expense over and above its own regular collection expenses. All payments
collected from tenants after the Closing Date shall first be applied to the
month in which the Closing occurs, then to any rent due to Purchaser for the
period after the Closing Date and finally to any rent due to Seller for the
periods prior to Closing Date; provided, however, notwithstanding the foregoing,
if Seller collects any payments from tenants after the Closing Date through its
own collection efforts, Seller may first apply such payments to rent due Seller
for the period prior to the Closing Date.

16.5 Security Deposits. All security deposits, Tenant deposits for construction
work and prepaid Rent, if any, including, without limitation, transferable
letters of credit held by or under the control of Seller, as required by the
Leases and set forth on Exhibit “1.4” or for Leases entered into prior to
Closing, shall be paid or credited to Purchaser as of the Closing Date, and
Purchaser shall, with respect to all matters arising or accruing after the
Closing, assume all liability therefor. Seller shall not further offset all or
any portion of such security deposits or prepaid Rent Subsequent to the Closing
Date, Seller shall use commercially reasonable efforts (i.e., having the
requisite transfer documentation at the Closing and, within five (5) business
days after Closing, paying any applicable transfer fee) to effectuate the
transfer of any letters of credit deposited by Tenants as security for their
obligations under any of the applicable Leases and, if necessary, as a result of
a default by such Tenant between the Closing Date and such transfer, to
cooperate with Purchaser to make a demand on the issuing bank to draw on the
letter of credit.

16.6 Leasing Commissions, Tenant Improvements, and Other Concessions. All unpaid
Lease commissions, tenant improvement costs, and other concessions, including
but not limited to all Lease related costs, free rent, moving allowances, and
cash payments (collectively, the “Leasing Costs”) (except for Master Lease
Future Leasing Costs), incurred by Seller in connection with the Master Lease or
any Leases executed before the Effective Date shall be the responsibility of
Seller and shall be paid or credited to Purchaser at the Closing; provided,
however, that Purchaser shall assume at Closing any Leasing Costs related to
Leases executed after the Effective Date as well as all Master Lease Future
Leasing Costs (“Purchaser’s Assumed Leasing Costs”).

16.7 Sales Tax. Seller agrees to pay to the appropriate taxing authority sales
tax collected by Seller in connection with Rent received by Seller under the
Leases for the month in which the Closing occurs promptly after the Closing and
to provide written proof of same to Purchaser within forty five (45) days after
the Closing (or the date Seller actually receives any Delinquent Rent). Seller
hereby defends, indemnifies and holds Purchaser harmless from and against any
and all suits, claims, liabilities and expenses for any tax, levy, assessment or
surcharge relating to the Leases prior to the proration date.

16.8 Operating Expense Reconciliations. To the extent that tenants are
reimbursing the landlord for common area maintenance and other operating
expenses (collectively, “CAM Charge(s)”), CAM Charges shall be prorated at
Closing as of the Closing Date on a lease-by-lease basis with each party being
entitled to receive a portion of the CAM Charges payable under each Lease for
the CAM Lease Year (as defined below) in which Closing occurs, which portion
shall be equal to the actual CAM Charges incurred during the party’s respective
periods of ownership of the Property during the CAM Lease Year. As used herein,
the term “CAM Lease Year” means the twelve (12) month period as to which annual
CAM Charges are owed under each Lease. Seller shall be responsible for the CAM
reconciliation on a lease-by-lease basis for their ownership period within the
CAM Lease Year up to, but not including, the Closing Date. Purchaser shall be
responsible for the CAM reconciliation on a lease-by-lease basis for their
ownership period within the CAM Lease Year including the Closing Date. In the
event of any expenses, i.e. property taxes, where a proration was based on an
estimate for the year of Closing, a post close “true up” will be performed for
the actual expense to determine Seller and Purchaser obligation for their
ownership period for the year of Closing. Each party will be responsible for any
CAM “true up” necessary to the extent that any Lease provides for a “true up”.

16.9 Calculation / Re-prorations. Seller shall prepare and deliver to Purchaser
no later than three (3) business days prior to the Closing Date an estimated
closing statement which shall set forth all costs payable, and the prorations
and credits provided for in this Agreement and to the extent Seller does not
timely deliver the estimated closing statement to Purchaser, Purchaser shall
have the right, but not the obligation, to extend the Closing Date by the number
of days Seller is delinquent in delivering such estimated closing statement to
Purchaser. Any item which cannot be finally prorated because of the
unavailability of information shall be tentatively prorated on the basis of the
best data then available and adjusted when the information is available in
accordance with this subsection. Purchaser shall notify Seller within two
(2) days after its receipt of such estimated closing statement of any items
which Purchaser disputes and the parties shall attempt in good faith to
reconcile any differences with the assistance of the Escrow Agent not later than
one (1) day before the Closing Date; provided, however, that nothing in the
preceding sentence shall serve to delay the Closing Date. The estimated closing
statement as adjusted as aforesaid and approved in writing by the parties shall
be referred to therein as the “Closing Statement”. If the prorations and credits
made under the Closing Statement shall prove to be incorrect or incomplete for
any reason, then either party shall be entitled to an adjustment to correct the
same; provided, however, that any adjustment shall be made, if at all, within
sixty (60) days after the Closing Date except with respect to CAM Charges, taxes
and assessments, in which case such adjustment shall be made within sixty
(60) days after the information necessary to perform such adjustment is
available (provided, however, that Seller and Purchaser shall complete their
respective CAM reconciliations and make such final adjustment for CAM Charges no
later than April 1, 2011), and if a party fails to request an adjustment to the
Closing Statement by a written notice delivered to the other party within the
applicable period set forth above (such notice to specify in reasonable detail
the items within the Closing Statement that such party desires to adjust and the
reasons for such adjustment), then the prorations and credits set forth in the
Closing Statement shall be binding and conclusive against such party.

16.10 Indemnification. Purchaser and Seller shall each indemnify, protect,
defend and hold the other harmless from and against any claim in any way arising
from the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.

16.11 Survival. The provisions of this Section 16 shall survive the Closing
under this Agreement until April 1, 2011.

17. NOTICES. All notices, demands and requests and other communications required
or permitted hereunder shall be in writing, and shall be deemed to be delivered
when received, if delivered in person, by a nationally recognized overnight
delivery service (such as UPS or Federal Express) or by telecopier or e-mail, or
the earlier of when actually received or forty-eight (48) hours after the
deposit thereof in a regularly maintained receptacle for the United States mail,
registered or certified, return receipt requested, postage prepaid, addressed to
the parties at the following addresses:

Purchaser:

c/o Grubb & Ellis Equity Advisors

1551 North Tustin Avenue, Suite 300

Santa Ana, California 92705

Attention: Danny Prosky

Phone: 714-667-8252

Fax: 714-667-6860

E-mail:

With a copy to:

Gregory Kaplan, PLC

7 East Second Street
Richmond, Virginia 23224
Attn: Joseph J. McQuade
Telephone: (804) 916-9027
Facsimile: (804) 916-9127
E-mail: jmcquade@gregkaplaw.com

Seller:

c/o The DASCO Companies, LLC

11360 Jog Road, Suite 200

Palm Beach Gardens, Florida 33418

Attention: Malcolm Sina

Phone: 561-691-9900

Fax: 561-622-2622

E-mail: msina@dascomed.com

With a copy to:

Thomas K. Pierce, P.A.

11360 Jog Road, Suite 200

Palm Beach Gardens, Florida 33418

Attention: Thomas K. Pierce, Esq.

Phone: 561-691-9900

Fax: 561-622-2622

E-mail: tpierce@dascomed.com

18. FIRE OR OTHER CASUALTY; CONDEMNATION.

18.1 Fire or Other Casualty. If the Property or any part thereof is damaged by
fire or other casualty prior to the Closing Date which would cost in excess of
Fifty Thousand and No/100 Dollars ($50,000.00) to repair, or take longer than
one hundred eighty (180) days to repair (as determined by an insurance adjuster
selected by the insurance carriers), it shall constitute a “material adverse
change” to the Property allowing Purchaser to terminate this Agreement by giving
Seller written notice within ten (10) days after such determination. If
Purchaser does not elect to terminate this Agreement with respect to the
Property, or the cost of repair is determined by said adjuster to be less than
Fifty Thousand and No/100 ($50,000.00) and the time necessary to repair such
damage is less than one hundred eighty (180) days, then the Closing shall take
place as herein provided with a credit against the Purchase Price equal to the
cost to repair such damage and the cost of rent replacement, if disrupted;
provided that in the event of any uninsured loss, the credit for the cost to
repair the damage will not exceed Fifty Thousand and No/100 ($50,000.00).

18.2 Condemnation. If any portion of the Property is taken in eminent domain
proceedings after the Effective Date and prior to the Closing such that
Purchaser would reasonably expect to be unable to operate the Property as it is
presently operated, or if, as a result thereof, any Tenant would be entitled to
terminate its Lease, it shall constitute a “material adverse change” to the
Property allowing either party to terminate this Agreement by giving the other
written notice within ten (10) days after such determination. If neither party
elects to terminate this Agreement with respect to the Property or if the taking
does not constitute a “material adverse change”, then the Closing shall take
place as herein provided without abatement of the Purchase Price, and Seller
shall deliver or assign to Purchaser on the Closing Date, all of Seller’s right,
title and interest in and to all condemnation awards paid or payable to Seller.

19. EQUITY PURCHASE OPTION.

19.1 Grant of Option; Physician Investors.

(a) Purchaser hereby grants to Seller an irrevocable option to purchase (the
“Equity Purchase Option”) at Closing up to twenty-five percent (25%) of the
membership interests (the “Equity Interests”) in Purchaser’s assignee (“Grubb
SPE”). Seller shall form a new limited liability company (“NewCo”) which shall
be managed by Seller for so long as NewCo owns any Equity Interests, and the
Equity Interests shall be purchased by NewCo.

(b) From and after the Effective Date through the Closing Date, Seller shall
have the right to sell membership interests in NewCo to physician tenants of the
Property. Seller shall be responsible at its sole cost and expense for complying
with all applicable laws, rules and regulations, including but not limited to
securities laws, rules and regulations, in connection with selling membership
interests in NewCo. All materials distributed by Seller or its employees,
agents, or affiliates in connection with the sale of membership interests in
NewCo shall clearly state that either Seller or NewCo is the offeror of the
membership interests, and shall expressly state that neither Purchaser, Grubb
SPE, nor any of their affiliates are offering the membership interests for sale.
Seller agrees to, and agrees to cause NewCo to, indemnify and hold Purchaser and
Grubb SPE, and the affiliates, members, officers, directors, and employees of
Purchaser and Grubb SPE (collectively, “Purchaser Indemnified Parties”) harmless
from and against any suit, claim, demand, liability, cost or expense asserted
against any of the Purchaser Indemnified Parties (including, without limitation,
and by way of example only, reasonable attorney’s fees, disbursements and
amounts paid in settlement of claims) arising out of the sale of membership
interests in NewCo.

19.2 Exercise of Option. Seller may, in its sole and absolute discretion, elect
to exercise the Equity Purchase Option by delivering written notice (“Option
Exercise Notice”) to Purchaser at least ten (10) business days prior to Closing.
The Option Exercise Notice shall specify the amount of Equity Interests Seller
elects to purchase. If an Option Exercise Notice is not given to Purchaser by
Seller on or before the Closing Date, the Equity Purchase Option shall
automatically terminate and be of no further force and effect. The sale of any
Equity Interests shall in all events be subject to the Closing on the Property
under this Agreement. In the event that Closing does not occur under this
Agreement for any reason, the Equity Purchase Option and any Option Exercise
Notice shall be null and void and of no further force and effect.

19.3. Limited Liability Company Agreement. Purchaser and Seller (or Seller’s
designated affiliate) shall endeavor, within ten (10) days following the
Effective Date, to negotiate in good faith and enter into a limited liability
company agreement for Grubb SPE (“LLC Agreement”) which shall be utilized in the
event that Seller exercises its Equity Purchase Option. It is currently
contemplated that Grubb SPE will have only one member in addition to NewCo,
which member shall be an affiliate of Purchaser (“Grubb Member”). The LLC
Agreement shall provide, inter alia, that:

(a) Grubb SPE shall be manager-managed;

(b) The Grubb Member or its designee shall be the manager of Grubb SPE, and
NewCo shall be a passive member of Grubb SPE with no management, control, or
voting rights whatsoever, except for any voting rights which may be required by
law; and

(c) In the event that Grubb SPE elects to encumber the Property with a loan,
NewCo shall receive its pro rata share of any debt proceeds. In the event of
such financing, NewCo shall have the right to purchase additional membership
interests in Grubb SPE based on the Equity Interest Purchase Price set forth in
Section 19.4 below, up to an amount by which in the aggregate NewCo owns no more
than 25% of the membership interests in Grubb SPE.

19.4 Equity Interest Purchase Price; Property Purchase Price.

(a) For each one percent (1%) membership interest in Grubb SPE that is acquired
by NewCo, the purchase price for the Equity Interests (the “Equity Interest
Purchase Price”) shall be calculated as follows:

(i) At Closing, the Equity Interest Purchase Price shall be equal to the sum of:
(A) one percent (1%) of the Purchase Price; (B) one percent (1%) of all closing
costs, fees, expenses and prorations which are payable by Purchaser at Closing;
and (C) one percent (1%) of Purchaser’s Assumed Leasing Costs. Within ten
(10) business days following the Effective Date, Purchaser shall provide notice
to Seller of a good faith estimate of the total costs anticipated to be incurred
by Purchaser with respect to clause (B) of this Section 19.4(a)(i). No later
than seven (7) business days prior to the Closing Date, Purchaser shall provide
notice to Seller of an updated good faith estimate of the costs to be incurred
Purchaser with respect to clause (B) of this Section 19.4(a)(i).

(ii) After Closing, the Equity Interest Purchase Price shall be equal to the sum
of: (A) one percent (1%) of the Purchase Price; (B) one percent (1%) of all
closing costs, fees, expenses and prorations which were paid by Purchaser at
Closing; (C) one percent (1%) of the amount of any Earn-Out Payments made to
Seller as described in Section 10.5; and (D) one percent (1%) of all Leasing
Costs which were assumed by Purchaser at Closing or which subsequently became
the responsibility of Purchaser.

(b) Notwithstanding anything set forth in Section 3 to the contrary, in the
event that Seller exercises the Equity Purchase Option in accordance with this
Section 19, Seller may elect to cause its Equity Interest Purchase Price to be
paid by the contribution of an equivalent amount of the Property to Grubb SPE
(with the value of such contribution to be determined using 1% of full original
Purchase Price as the value of each 1% so contributed, in which case the
Purchase Price to be paid by Purchaser under Section 3 shall be reduced by an
amount equal to the Equity Interest Purchase Price owed by NewCo for such Equity
Interests; provided that Purchaser determines to its reasonable satisfaction
that such structuring of the Purchase Price does not adversely impact Purchaser
or Grubb SPE.

19.5 Transfer of Equity Interest. Provided the requirements set forth in this
Section 19 are timely satisfied, Grubb Member shall sell, transfer, assign and
convey the Equity Interests to NewCo pursuant to the terms set forth in the form
Assignment of Interest attached hereto and incorporated herein by reference as
Exhibit “19.5”. The sale of any Equity Interests shall in all events be subject
to the Closing on the Property under this Agreement. In the event that Closing
does not occur under this Agreement for any reason, the Equity Purchase Option
and any Option Exercise Notice shall be null and void and of no further force
and effect.

19.6 Earn-Out Payments. As a condition to the purchase of any Equity Interests
by NewCo, in the event any Earn-Out Payments are made to Seller as described in
Section 10.5, Seller agrees that it shall cause NewCo to make such capital
contributions to Grubb SPE as may be required to maintain Seller’s pro rata
share of its Equity Interests in Grubb SPE. If NewCo is unable or unwilling to
make such capital contributions referenced in the preceding clause, NewCo shall
accept a pro rata reduction in its Equity Interests based on the payment of such
Earn-Out Payment by Grubb Member on behalf of Purchaser.

19.7 Call Rights. The LLC Agreement shall provide that Grubb Member or its
assignee has the right and option (the “Call”) to require NewCo to sell to Grubb
Member or its assignee the entire membership interest of NewCo in Grubb SPE. The
Call may be exercised:



  (a)   In the event that the Property is sold;



  (b)   In the event that Grubb SPE, Grubb & Ellis Healthcare REIT II Holdings,
LP, and/or Grubb & Ellis Healthcare REIT II, Inc. is recapitalized; and



  (c)   At the election of Grubb Member or its assignee on the fifth (5th)
anniversary of the Closing Date, and on each anniversary of the Closing Date
thereafter.

The Call may be exercised by Grubb Member or its assignee providing at least
sixty (60) days’ prior written notice (the “Call Notice”) in the case of (a) and
(b) above, and at least ninety (90) days’ prior written notice in the case of
(c) above. The purchase price payable for NewCo’s membership interest in
connection with the Call shall be the fair market value of the membership
interest as of the date of the Call Notice (the “Call Purchase Price”), as
mutually agreed upon by the parties within ten (10) business days’ after the
date of the Call Notice. If the parties cannot mutually agree on the Call
Purchase Price within the foregoing ten (10) business day period, a
three-appraiser method shall be utilized, as set forth in the LLC Agreement to
be agreed upon during the Feasibility Period.

19.8 Survival. The provisions of this Section 19 shall survive Closing.

20. INTENTIONALLY DELETED.

21. COMPLETE AGREEMENT. This Agreement embodies the complete agreement between
the parties hereto and cannot be varied or terminated except by the written
agreement of the parties.

22. EXPIRATION. This Agreement shall be of no force or effect unless executed by
both parties on or before 5:00 p.m., EDT, on April 26, 2010.

23. PARTIES BOUND. This Agreement shall be binding upon and inure to the benefit
of Seller and Purchaser, and their respective heirs, personal representatives,
successors and assigns. Upon written notice to Seller at least ten (10) days
prior to Closing, Purchaser shall have the right to assign this Agreement to any
party under common ownership or control with Purchaser or which is under common
ownership or control of Grubb & Ellis Healthcare REIT II, Inc. a Maryland
corporation, and no consent on the part of Seller shall be required for such
assignment, provided however, that any such assignment shall not relieve
Purchaser of its liabilities and obligations hereunder. No other assignment of
this Agreement by Purchaser shall be permitted without the prior written consent
of Seller, which consent will not be unreasonably withheld, conditioned or
delayed.

24. COMMISSIONS. Purchaser and Seller each represent, warrant and covenant to
the other that they have not entered into any agreement, incurred any obligation
or know of any facts which might result in an obligation for any party to pay a
sales or brokerage commission or finder’s fee for this transaction, except for
Shattuck Hammond Partners. Any amounts payable to Shattuck Hammond Partners
shall be the sole responsibility of Seller. Each party hereby indemnifies and
agrees to hold the other harmless for any loss, cost, liability or expense
(including, without limitation, reasonable attorney’s fees) incurred by such
party as a result of a breach of this Section. This provision will survive
Closing or any termination of this Agreement.

25. ATTORNEY’S FEES. In the event of any litigation between the parties to
enforce any provision or right under this Agreement, the unsuccessful party
covenants and agrees to pay to the successful party all costs and expenses
including, but not limited to, reasonable attorney’s fees incurred by such party
in connection with the litigation. This provision will survive Closing or any
termination of this Agreement.

26. TIME. Time is of the essence of this Agreement.

27. DATES. If the final day of a period or date of performance under this
Agreement falls on a Saturday, Sunday or legal holiday, then the final day of
the period or the date of performance shall be deemed to fall on the next day
which is not a Saturday, Sunday or legal holiday.

28. COUNTERPARTS. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.

29. GOVERNING LAW. This Agreement is to be governed by and construed in
accordance with the internal laws of the State of Idaho.

30. CONFIDENTIALITY. Purchaser and Seller hereby agree and covenant that they
each will maintain the confidentiality of this Agreement and its terms and
conditions by assuring that, except as required by law, this Agreement and its
terms and conditions will not be viewed by, or otherwise conveyed in any manner
to, a third party other than legal counsel or an employee or agent of Purchaser
from whom advice is required in connection with the sale and purchase of the
Property and who also agrees to maintain the confidentiality of this Agreement
and its terms and conditions. This provision will survive Closing or any
termination of this Agreement.

31. “AS-IS”. Purchaser acknowledges that Seller has not investigated and does
not warrant or represent to Purchaser that the Property is fit for the purposes
intended by Purchaser or for any other purpose or purposes whatsoever, and
Purchaser acknowledges that the Property is to be conveyed to Purchaser “as-is”
in its existing condition on and as of the Closing Date. Purchaser will be
solely responsible for any and all actions, permits, approvals and costs
required for the development, occupancy and operation of the Property after the
Closing and in accordance with applicable governmental authorities. Purchaser is
buying the Property based solely on its own investigation, inspection, and
evaluation and, except as specifically contained herein, neither Seller or any
agent of Seller has made any representation or warranty, express or implied,
concerning the Property or which induced Purchaser to execute this Agreement,
any other representations and warranties are hereby expressly disclaimed by
Seller. This provision shall survive Closing.

32. APPROVALS DURING FEASIBILITY PERIOD. Whenever this Agreement provides that
the parties will negotiate, agree and/or approve the terms of certain documents
or issues prior to the expiration of the Feasibility Period, both parties agree
to negotiate such documents or issues in good faith. If the parties can not
agree on the terms of such documents or issues by the end of the Feasibility
Period, either party may terminate this Agreement by giving written notice to
the other prior to the expiration of the Feasibility Period. In that event, the
Deposit plus interest will be returned to Purchaser as full liquidated damages
and neither party shall have any further rights, duties or obligations to the
other as a result of this Agreement with the exception of any provisions hereof
which specifically survive termination pursuant to their terms.

33. COOPERATION WITH S-X 3-14 AUDIT. Seller acknowledges that Purchaser intends
to assign all of its rights, title and interest in and to this Agreement. The
assignee may be affiliated with a publicly registered company (“Registered
Company”) promoted by Purchaser. Seller acknowledges that it has been advised
that if the purchaser is affiliated with a Registered Company, the assignee is
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the most recent pre-acquisition fiscal year
(the “Audited Year”) and the current fiscal year through the date of acquisition
(the “stub period”) for the Property. To assist the assignee in preparing the
SEC Filings, the Seller covenants agrees to provide the assignee with the
following during the Feasibility Period and for one (1) year thereafter:
(i) access to bank statements for the Audited year and stub period; (ii) rent
roll as of the end of the Audited Year and stub period; (iii) operating
statements for the Audited Year and stub period; (iv) access to the general
ledger for the Audited Year and stub period; (v) cash receipts schedule for each
month in the Audited Year and stub period; (vi) access to invoices for expenses
and capital improvements in the Audited Year and stub period; (vii) accounts
payable ledger and accrued expense reconciliations; (viii) check register for
the 3-months following the Audited Year and stub period; (ix) all leases and
5-year lease schedules; (x) copies of all insurance documentation for the
Audited Year and stub period; (xi) copies of accounts receivable aging as of the
end of the Audited Year and stub period along with an explanation for all
accounts over 30 days past due as of the end of the Audited Year and stub
period; (xii) signed representation letter in the form attached hereto as
Exhibit “34-A” (“Representation Letter”), and (xiii) to the extent necessary a
signed audit inquiry letter in the form attached hereto as Exhibit “34-B”(“Audit
Inquiry Letter”). Within five (5) business days prior to Closing, Seller agrees
to deliver to Purchaser a signed Representation Letter, signed Audit Inquiry
Letter, and executed letter from Seller’s attorney in response to the Audit
Inquiry Letter (“Audit Letter”), and such deliveries shall be a condition to
Closing under Section 11 above. The form and substance of the Audit Letter shall
be reasonably acceptable to Purchaser. The provisions of this Section 33 shall
survive Closing.

34. PURCHASER’S DISCLOSURES. Seller acknowledges that Purchaser is the
subsidiary of a Real Estate Investment Trust (“REIT”) and that, as such, it is
subject to certain filing and reporting requirements in accordance with federal
laws and regulations, including but not limited to, regulations promulgated by
the Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Purchaser may publically file,
disclose, report or publish any and all information related to this transaction
that may be reasonably interpreted as being required by federal law or
regulation after Closing. This provision will survive Closing or any termination
of this Agreement.

35. SELLER ESCROW. Seller and Purchaser agree that on the Closing Date, Seller
shall deliver to Escrow Agent a deposit in the amount of One Hundred Fifty
Thousand Dollars ($150,000.00) (the “Seller Escrow”). The Seller Escrow shall be
held in an insured, interest-bearing account with interest accruing for the
benefit of Seller. For purposes of this Agreement the term “Seller Escrow” shall
include any and all interest earned thereon. The Escrow Agent shall hold the
Seller Escrow in accordance with the escrow agreement attached hereto as Exhibit
“35” (the “Seller Escrow Agreement”), for a period beginning on the Closing Date
and continuing until the date that is one (1) year after the Closing Date. After
the expiration of the foregoing period, the Escrow Agent shall immediately
release the Seller Escrow to Seller unless Escrow Agent shall have received
prior to the expiration of such one (1) year period a written notice from
Purchaser that such funds are in dispute due to a breach by Seller of the terms
of this Agreement or a breach by Seller under the documents to be signed at
Closing, and in such event the Escrow Agent shall hold the Seller Escrow until
Escrow Agent receives escrow instructions signed by both Seller and Purchaser or
a court of competent jurisdiction authorizes the release. The provisions of this
section shall survive Closing and shall not merge into the deed conveying title
to the Property to Purchaser.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the parties have executed this document on the dates written
below.

SELLER:

CNL RETIREMENT DAS POCATELLO ID, LP,
a Delaware limited partnership

By: CNL Retirement DAS Pocatello ID GP, LLC,
a Delaware limited liability company,
its sole general partner

By: The DASCO Companies, LLC,


a Florida limited liability company,

manager of sole general partner

By: /s/ Malcolm S. Sina
Name: Malcolm S. Sina
Title: Authorized Representative
Date: 4/23/2010




PURCHASER:

GRUBB & ELLIS EQUITY ADVISORS, LLC,


a Delaware limited liability company

By: /s/ Michael Rispoli
Name: Michael Rispoli
Title: Chief Financial Officer


2